Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 1 of 59 PageID 477




                      Exhibit A
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 2 of 59 PageID 478
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 3 of 59 PageID 479
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 4 of 59 PageID 480
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 5 of 59 PageID 481
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 6 of 59 PageID 482




                      Exhibit B
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 7 of 59 PageID 483
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 8 of 59 PageID 484




                      Exhibit C
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 9 of 59 PageID 485




                  Walton Correctional Institution
                  691 Institution Road; Defuniak Springs, Florida 32433
                                   Phone: 850-951-1300




                            Re-Entry




                   Re-Entry Coordinator: Officer Case Pratt
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 10 of 59 PageID 486


Walton Correctional Institution, Re-Entry


                                            Mission Statement

         The Re-Entry mission statement is: To provide men with

comprehensive programs and services that will assist in a successful

reentry into the community, thereby reducing recidivism while

enhancing public safety and promoting post-release success.




                                                    pg. 2
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 11 of 59 PageID 487


Walton Correctional Institution, Re-Entry


                                            Program Overview

       Re-Entry is a voluntary, therapeutic community at Walton Correctional Institution that allows any
man, regardless of his length of sentence, to participate in a change – a change from the old self into a new
self. A change which is required while both living within the Department of Corrections and upon re-
entering society where there will be neighbors, co-workers, family, and friends.

    While in the program, the student must first participate in the Re-Entry curriculum. These classes span
an eight month cycle and focus on the fundamentals of faith and character building. The goals of these
classes are twofold: First, they strive to help the students become better men through moral development.
Second, they seek to provide the skills necessary for successfully reentering society, such as job seeking
techniques and tips.

    A second cycle of classes, called Leadership, is available to those men who graduate Re-Entry.
Afterward, they may be selected, based upon their performance, behavior, attitude and knowledge of the
previous curriculum, to attend this next step in their personal development. Like Re-Entry, Leadership
spans a period of eight months. These classes are designed to assist an individual in being the most
effective leader they can be.

     Both curriculums are taught jointly by Officer Pratt, volunteers, and Re-Entry/Leadership graduates.
Participation in discussions during class and group activities is encouraged in order to ensure a better
understanding and incorporation of the material being taught. Other voluntary classes are also offered
during the cycle separately in the dorm, allowing the men multiple opportunities for personal growth and
self-fulfillment.

   Re-Entry is integrated with several departments within the institution, such as education, vocation, and
chapel. This provides the men numerous opportunities to better themselves prior to re-entering society
while living with like-minded individuals.

    This innovative community has 144 men living in a dormitory which is peer-facilitated. Each man
participating in the program follows one of three possible paths: Typically, he will attend either Re-Entry or
Leadership full-time. A few, however, may attend the classes part-time while also participating in the
institutions educational and vocational programs. Others, who have graduated Re-Entry, at a minimum,
can choose to work within the dorm or at an institutional job. A select few that have graduated both Re-
Entry and Leadership may be given the option of becoming a Team Leader.

    Officer Pratt sets a very high bar for the standards of cleanliness for both the men and the dormitory.
As a result, some graduates of Re-Entry are assigned as housemen with permanent cleaning duties within
the dorm. They are expected to work diligently to maintain the living areas with the highest standard of
cleanliness. This system has created an atmosphere of excellence which has been recognized by the prison's
administration. The Re-Entry housemen have applied this excellence into the other dorms on the
compound by instructing them in the proper methods and techniques required to maintain their dorms
with the same standards of cleanliness. The rest of the men in Re-Entry and Leadership are required to
rotate through scheduled monthly cleaning duties as well. Overall, everyone has an obligation to keep the
community clean at all times, no matter what their permanent job assignment is.

    A variety of jobs are available to those who graduate Re-Entry and choose to work for the institution

                                                     pg. 3
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 12 of 59 PageID 488


Walton Correctional Institution, Re-Entry

such as staff/inmate canteen, Visitation Park, institution laundry, and various maintenance crews. Since the
men of Re-Entry are known for their character and integrity, they are often sought out for these jobs.

    The men who are chosen to be Team Leaders have proven their commitment to the program and
understand the importance of serving others. Character development through classes and mentorship help
the men of Re-Entry to make better choices in both the present and future, and it is the Team Leader that is
largely responsible for facilitating such growth. It often falls to them to handle the day-to-day operations of
the program and the classes, as well as, maintaining the calm, structured environment that is required for
such growth to occur. Team Leaders accept this role, with all of its associated responsibilities and
restrictions, freely. It is a job that requires round-the-clock devotion and often draws upon their limited
personal time when they least expect it. Despite this, they fulfill their responsibilities with the utmost
professionalism and dedication. They take their jobs, the well being of the men, and the program's mission
very seriously. This is what sets them apart from the other men and makes them Team Leaders.

    Re-Entry, as a program, is centered upon the tenant that faith is the key to a man's successful re-entry
into society from prison. The program encourages its participants to grow in their own faith and beliefs by
both providing internal classes and encouraging members to participate in those provided by the
institution's chapel. As a means of fostering this policy, the program often seeks to combine its efforts with
the chapel by coordinating jointly-attended classes and seminars whenever possible.

     Having an education is an important part of being successful. Re-Entry and the Education Department
work together in encouraging the men to continue their higher education by enrolling in either the G.E.D.
program or any other institutional vocational course. Graduates of Re-Entry may also have an opportunity
to work as Inmate Teaching Assistant (ITA) or vocational aides, thus, educating not only Re-Entry men, but
all the men of the institution.

Re-Entry, as a program, is wholly funded by the charitable donations of outside non-governmental
organizations, such as local churches, as well as those of friends and family of participants of the program.
The program receives no funding from the Department of Correction and thus must solely function upon
the good will of others.




                                                     pg. 4
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 13 of 59 PageID 489


Walton Correctional Institution, Re-Entry


                                                   Re-Entry

                     Internal Examination, Honest Self-Evaluation = Self-Betterment


      COURSE CURRICULUM:

      Who Wants to be a Champion?                                                         — Pat Williams —
                       Everyone can be a champion. Pat Williams gives an in depth look into
                   the ten building blocks that will help a person become the champion they
                   want to be.

      Point Man                                                                           — Steve Farrar —
                       A trustworthy road map through parenthood, the seasons of marriage,
                   personal temptation, and forging a life of faith in the midst of a corrupt
                   culture

      Resolving Everyday Conflict                                            — Peacemaker Ministries —
                       We all have conflict. Anywhere from big blow ups to tense
                   conversations, they are bound to happen. These everyday conflicts build up
                   walls and tear down relationships wherever they occur – at home, at work,
                   or anywhere in between. As much as we hate these conflicts, we often don't
                   know what to do about them.

                      Resolving Everyday Conflict is an eight-week DVD study that unpacks the
                   amazing things the Bible has to say about conflict and relationships.
                   Throughout this study, the students learn the powerful and practical
                   answers they are looking for as they dig into topics such as: defining the
                   conflict, determining legitimate interests, dealing with harmful responses,
                   moving toward forgiveness ― and then finding beneficial solutions to
                   confounding situations.

      Unleashing The Power Within                                                             — Joe Land —
                       There is only one person in the world that can determine how far any
                   individual will go, the direction they will take, and what they can
                   accomplish in life. It's not their boss, not a teacher, nor a loved one. It's that
                   individual! And that's the remarkable message contained in Unleashing the
                   Power Within: To change their future, people must first change themselves. If
                   a person wants to have something they've never had, they must begin by
                   doing something they've never done ― and to do that, they must become
                   somebody they've never been. The class, based upon the book Unleashing the
                   Power Within, is one that focuses on changing the way a student looks at the
                   world, their life, and their future.


                                                          pg. 5
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 14 of 59 PageID 490


Walton Correctional Institution, Re-Entry


      Stepping Up                                                                     — Dennis Rainey —
                       In this class, based upon the book/DVD series Stepping Up, Dennis
                   Rainey tackles head-on the call to living as real men of God by offering a
                   powerful vision for what it means to be a man who truly conquers and
                   wins. In ways both candid and inspiring, he beckons men in any field and
                   any life stage with stirring conviction, practical insight, and moving
                   accounts of bold heroes.

                       Rainey identifies five stages of a man's journey through life ― boyhood,
                   adolescence, manhood, mentor, and patriarch ― and examines a man's
                   responsibilities at each step. He calls all men to action, to duty, to courage.

      Letter To Your 16 Year-Old Self                                                      — Case Pratt —
                       Everyone has done things throughout their lives that were rash and
                   stupid. Things that all have wished they had never done. In this exercise,
                   the inmate is given a chance, knowing what they do now, to warn their 16
                   year-old self about their future mistakes. It is an opportunity to tell
                   themselves what, or what not, to do at the critical points of their lives. This
                   is a chance for a student to study their past, identify their key points of
                   failure, and consider how they should have handled the situations. At its
                   heart, it’s an opportunity for a student to perform a deep self-evaluation
                   because realizing their failings is the first step to fixing them.

      “Dear ________” Letter                                                               — Case Pratt —
                        Everyone has wronged someone in their life, but for whatever reason
                   never apologized for doing so. This exercise is a student's chance to really
                   open up and let that other person know he is truly sorry for what was done.
                   While admitting a wrong and asking for forgiveness can be a hard thing, it
                   is the first step in healing old hurts, building empathy, taking responsibility,
                   and healing.

      “Rock Bottom” Letter                                                                 — Case Pratt —
                        What was the hardest time that a man has ever been through? Which
                   trial in his life finally made him say: “No more!” If asked, most students
                   would claim that now is that time. This exercise is designed to force
                   students to examine that outlook. They're encouraged to dig deep and
                   attempt to pinpoint that time in their life. A time that was too hard and
                   made them decide that things needed to change. They are pressured to find
                   that point with the hope that they will discover a fundamental truth of the
                   class: They choose their own rock-bottom. It could be now. It could have
                   been years earlier when they first fell into the life that led them there. Sadly,
                   it could be years from now when they've fallen even further. This letter
                   helps them see that it's up to them.




                                                         pg. 6
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 15 of 59 PageID 491


Walton Correctional Institution, Re-Entry


      Critical Thinking:
           Critical Thinking For Dummies - Martin Cohen
           Critical Thinking In Everyday Life - R Paul & L                          Elder
                       A person's thinking can be obscured, depending upon the situation.
                   Impulsive decision making happens to everyone. But now, the student can
                   stop it from happening to him. This class seeks to equip students with the
                   mental tools needed in order to step outside of their emotions, which often
                   cloud their thinking at critical moments, analyze the situation and make
                   informed decisions.

      Employment Seeking:
        Finding A Job When You Have A Record - Life Skills Education, Inc
        Resumé Building – Preparing for an interview when you have a record
        Before You Go - Life Skills Education, Inc
        The Everything Job Interview Book - Jay Darlington and Nancy
             Schuman
                       Being released from prison can be tough. A returning citizen is often left
                   wondering, “Where will I live? Where will I work?” These are concerns that
                   cycle through his mind over and over again, and they become a constant
                   stress as he nears the end of his sentence. They are, however, something that
                   he does not have to handle alone. With these series of classes the student
                   can learn the when, where, and how of job searching, how to build a resume
                   before applying for a job, and what is to be expected during the interview
                   process.

      Finance & Budgeting:
             Credit & Debt Management - Reefs Program
             Financial Peace Revisited – Dave Ramsey
             Financial Freedom - Florida Council on Economic Education
                       Students learn the basics of money management, such as how to
                   calculate their hourly wages, how to compile and verify their weekly hours,
                   and the importance as well as techniques of proper budgeting. They also
                   gain an understanding of banks, their components, and the different types
                   of accounts: savings, checking, money market, etc. They are taught the basic
                   principles of investing and also learn the rudiments of retirement
                   preparation through the creation of 401k's and IRA's. The class stresses that
                   while managing finances, while living on a limited income, can be a
                   daunting task; it is not impossible. This course of instruction helps to make
                   budgeting a breeze.


                                                        pg. 7
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 16 of 59 PageID 492


Walton Correctional Institution, Re-Entry


                                               Leadership

                                External Outlook, Learning How To Lead Others


      COURSE CURRICULUM:

      The 17 Indisputable Laws of Teamwork /
      The 17 Essential Qualities of a Team Player                                 — John C. Maxwell —
                       Building and maintaining a successful team are not simple tasks. Even
                   people who have taken their teams to the highest level in their fields have
                   difficulty recreating what accounted for their successes. Is it a strong work
                   ethic? Is it “chemistry”? What tools can a person wrap their hands around
                   to build or rebuild a team?

                       In this class; based upon John C. Maxwell's book, The 17 Indisputable
                   Laws of Teamwork / The 17 Essential Qualities of a Team Player; students learn
                   about and work to develop teamwork/team-player qualities. Additionally,
                   this class strives to empower students with the how-to's and attitudes
                   needed in order to build a successful team. This is a course that can benefit
                   all whether coach or player, teacher or student, CEO or non-profit volunteer.

      The 21 Irrefutable Laws of Leadership/
      The 21 Indispensable Qualities of a Leader/
      Maxwell Leadership Bible                                                    — John C. Maxwell —
                       What would happen if a top expert with more than forty years of
                   leadership experience were willing to distill everything he had learned
                   about leadership into a handful of life-changing principles just for any
                   individual? It could change their life.

                       In this course, built around John C. Maxwell's books; The 21 Irrefutable
                   Laws of Leadership, The 21 Indispensable Qualities of a Leader, The Maxwell
                   Leadership Bible; instructors utilize insights, that Mr. Maxwell has combined
                   from his forty-plus years of leadership successes and mistakes along with
                   observations from the worlds of business, politics, sports, religion, and
                   military conflict, to teach students the leadership skills needed in order to
                   chart a proper course for themselves, their friends, and their family as they
                   set forth from prison. His life experiences result in a revealing study of
                   leadership delivered only as a communicator like Maxwell can.




                                                        pg. 8
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 17 of 59 PageID 493


Walton Correctional Institution, Re-Entry


      The Winning Attitude                                                       — John C. Maxwell —
                       Even if a person struggles with an ingrained negative attitude, there's
                   real hope for them! They can change and become a winner. They can
                   develop the attitude of mind which brings peace, courage, and success!

                        In the course, developed around John C. Maxwell's book – The Winning
                   Attitude, instructors seek to share Maxwell's insights from real life
                   experiences and showing students how to recognize and attain a winning
                   attitude to overcome life's difficulties, win people over, and turn problems
                   into opportunities.

      Ethics – Doing The Right Thing                                                — Chuck Colson —
                       This DVD based course is a comprehensive look at the world of ethics –
                   the difficulty in discerning an ethical decision and potential results caused
                   by those decisions. The scope covers the ethical questions within the health
                   industry, politics, business, and even everyday living.

      The 7 Habits of Highly Effective People                                  — Stephen R. Covey —
                       In The 7 Habits of Highly Effective People, Stephen R. Covey presents a
                   holistic, integrated, principle-centered approach for solving personal and
                   professional problems. This class strives to utilize Covey’s penetrating
                   insights and pointed anecdotes, to reveal a step-by-step pathway for living
                   with fairness, integrity, service and human dignity. These principles give
                   people the security to adapt to change and the wisdom and power to take
                   advantage of the opportunities that change creates.

      The 5 Love Languages                                                        — Gary Chapman —
                       This class, based upon Dr. Gary Chapman's international best seller,
                   The 5 Love Languages, reveals how different people express love in a
                   multitude of ways and the keys to understanding each other’s unique
                   needs. Students learn that what speaks love to one person may be
                   meaningless to others. This course seeks to demonstrate how the student, if
                   he applies the right principles and learns the right language, can know the
                   profound satisfaction and joy of being able to express their love—and feel
                   truly loved in return.




                                                       pg. 9
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 18 of 59 PageID 494


Walton Correctional Institution, Re-Entry


                                            Voluntary Classes
                                               Personal Fulfillment

            The following weekly classes are taught solely for the personal fulfillment of the Re-
         Entry participants and provide continued personal growth and development.

      The Resolution for Men                                           — Stephen and Alex Kendrick —
                       The Resolution For Men presents a strong resolution of faith, family, and
                   fatherhood that sets men on a course toward long term success - the kind
                   that breaks the chains of their past, earns the loving trust of their wife, wins
                   the hearts of their children, and prepares a legacy beyond what their father
                   could leave for them.

      Celebrate Recovery                                                                 — John Baker —
                       Celebrate Recovery is an addiction recovery, twelve-step program.
                   Throughout the steps the student is taught that God is in control of his life
                   leaving him powerless. Relying on Him, the student can identify his faults
                   and ask God to take those faults from him all while making amends with
                   the others you have wronged.

      Every Man's Battle                                         — Stephen Arterburn & Fred Stocker —
                       Lust and sexual temptation is a continuous battle that can be overcome
                   by a reliance on God. In this course, these men are willing to confront those
                   issues and reclaim their lives.

      Discipleship Class                                                                    — The Bible —
                      This class is an in-depth look at various scriptures throughout the Bible,
                   with an eye toward learning to interpret what God is trying to say to His
                   people.

      Bible Study                                                                           — The Bible —
                      This is a block of study dedicated to broadening the individual’s
                   knowledge of the Holy Scriptures leading to a more intimate relationship
                   with the God of the Bible.

      GED Preparation
                       Education is a powerful tool that everyone should be equipped with.
                   These weekly classes consist of two separate blocks of instruction that cover
                   subjects, such as math and language, at a basic level and gradually advance.
                   These classes are meant to supplement the Institution's educational
                   programs and their overall goal is to ensure that the students are equipped
                   to achieve a passing score upon G.E.D testing.


                                                        pg. 10
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 19 of 59 PageID 495


Walton Correctional Institution, Re-Entry


      College Algebra
                       Preparing for college can be a big step. This college level algebra course
                   will push students through numbers and formulas in ways they never
                   imagined making college that much simpler in the future.

      CDL Readiness                         — Fl Dept. of Highway Safety & Motor Vehicle Handbook —
                       This course covers everything the student needs to know in order to
                   pass the written examination while obtaining their CDL. Students who
                   choose to take up jobs in the field of transportation (delivering goods either
                   locally, regionally, or nationally or transporting people) upon their release
                   will find that entry into this job market has never been easier. CDL
                   Readiness is the first step in entering that arena of employment.

      Basic Construction
                       Within the employment field of construction, skilled laborers are in high
                   demand. Basic Construction teaches the student about job-site safety,
                   various hand and power tools, measurements and math, basic blueprint
                   reading, foundations, wall framing, and roof framing. This basic knowledge
                   will allow today's student to step foot on any job site, as a free man, ready to
                   work.

      Advanced Carpentry
                       Attaining skills as a carpenter can be difficult. It takes years of hard
                   work to build the experience needed to be a Master Craftsman in the field.
                   Advance Carpentry is an attempt to be the first on that path. In this course,
                   students learn the intricate details of complex carpentry tasks, such as stair
                   building, blueprint reading, constructing floor systems, and wall framing.

      Spanish Class
                       Everyone can benefit from learning another language. Well, with this
                   easy step-by-step class, any man can grasp Spanish as a second language.
                   Not only is doing so a great avenue for personal growth, it also makes the
                   individual an asset in any working environment, potentially increasing their
                   job opportunities along with impressing both friends and family.

      Phoenix Gavel Club
                        The Phoenix Gavel Club is an affiliate of Toastmasters®, a nationally
                   recognized organization. This organization is dedicated to training men and
                   women in the art of public speaking and is frequented by those who are
                   seeking to either become leaders or intend to assume high level working
                   positions in society. This special activity is a participant's chance to build his
                   skills and self-confidence in the arena of public speaking which will also
                   help him when he attends job interviews.



                                                          pg. 11
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 20 of 59 PageID 496


Walton Correctional Institution, Re-Entry


                                            Success Stories
             Too often, men who complete their prison sentences quickly return to a life that will
         place them behind bars once again. This is a sad circumstance and the main reason for the
         creation of the Re-Entry program. Recidivism is our enemy and it is that which this
         program struggles against daily. While many may fall back into their old lives, the
         following are some examples of how this program has touched the lives of men and helped
         them to succeed.




               Before coming to this program, I held the same beliefs, thoughts, and destructive behavior
          patterns that led me to prison. Re-Entry provided me with an atmosphere conducive to positive
          change, a structured environment, a system of accountability and a powerful curriculum. I
          have committed myself fully and have experienced tremendous change. I have learned that
          happiness and positivity are choices that I can make each day, attained through gratitude and
          service to others. I can honestly say that thanks to the opportunities for growth and reformation
          afforded me by Re-Entry. I am in the best place mentally, spiritually, and emotionally that I
          have ever been in my life. Most importantly my relationships with my family have improved
          drastically thanks to the changes I have made. Not only do we get along better, I now positively
          affect them by sharing what I have learned here.
                                                          Jeffery Rushing
                                                          Re-Entry Graduate



              I would like to tell you how the Re-Entry program has changed my life. I came into this
          program a broken mess. I felt I had ruined my life and thought myself to be worthless. However,
          when I was accepted into this program, I decided I was going to give it my all. The curriculum
          that is taught is designed to get you to look past your circumstances and see who you really are
          and who you can be. What has impacted me the most are 3 particular homework assignments:
          Describe Your “Rock-Bottom”, Letter to Your 16-Year Old Self, and the Dear “______” letter.
          The first has you see how far you've fallen so you don't go there again. The second takes you
          back to before things went wrong so you can see the potential of who you can still be. The last is
          about taking ownership of your mistakes and failures so you can move past them. Taken as a
          whole, this program teaches you that your failures are not final and anyone can still make an
          impact on the world.
                                                          David McLeod
                                                          Re-Entry Graduate




                                                        pg. 12
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 21 of 59 PageID 497


Walton Correctional Institution, Re-Entry


              I came here with the intention to let the experience lead me where God has orchestrated his
          divine plan for my life. And what I've learned so far from this experience has been ground
          breaking, leading to me discarding some old held grudges I didn't realize I was holding on to, a
          change in my attitude towards others, and a new perspective on how I perceive the world and
          my understanding of what is reality.
               The saying is true that what you put into anything is what you can expect to get out of it. I
          left no stone unturned. My reason being because I'd finally gotten fed up with my half-hearted
          attempts at wanting to do the right thing and not taking the necessary steps to make that
          happen. Being here has helped me see that though life will always throw you a curve ball or a
          knuckle ball that disrupts what we may consider the natural flow of things, we have the ability
          to decide how we allow it to affect us. No thing or no one at any given time has control of how
          we respond or react. We allow ourselves to be conditioned through our everyday interactions
          with others, and allow our environment to dedicate how we conduct ourselves or how we
          present ourselves to the outside world. Regardless of how we truly think and feel about
          ourselves on the inside, we allow the outside influence of others to sway us because we figure
          we need that acceptance from them or to be a part of something. But Re-Entry and all that it
          has to offer has taught me to be comfortable in my own skin and confident that I'm who God
          made me to be. And only I have the power to choose what I want life to give me.
                                                          Michael Green
                                                          Re-Entry & Leadership Graduate




              Change is hard, but it is also necessary. Re-Entry has helped me with that change. Critical
          Thinking has helped with my impulsiveness and Unleashing the Power Within has taught
          me that sometimes it is better to put my pride aside and suck it up. John C. Maxwell has really
          helped me step up my game with The 21 Irrefutable Laws of Leadership. The law of
          connection stands out the most to me. What better way can a leader get someone to follow him,
          but through a connection made. In an effort to give back to this community and make a
          connection with the men of Re-Entry, I try to teach them what I have learned, hoping they take
          with them what I have and even more.


                                                          Richard Russell
                                                          Re-Entry & Leadership Graduate




                                                        pg. 13
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 22 of 59 PageID 498


Walton Correctional Institution, Re-Entry


              Two years ago, I was just another 3-time loser going through motions trying to survive a
          15 year mandatory sentence. Getting transferred to Walton C. I. was not what I had requested
          but it's been the best thing to happen in 10 years of doing time.
              I have been in the Re-Entry Program here at Walton for 16 months. I've completed the
          leadership class as well as Re-Entry. I accepted the offer of a Team Leader position because I
          wanted to help other men receive what the program has given me; the tools to change that
          thinking. It also has given me direction in discovering who I truly am as a person. In the past, I
          never put much thought into values or having a moral foundation. Today, things like integrity
          and honor and responsibility are considered in my mind daily as I make decisions. As a Team
          Leader, I have an opportunity to not only put into practice what I've learned over the past year
          or so, but I also get to show the men in the program that it is possible to change ourselves and
          to have success, even behind prison fences. The responsibilities I have now are helping me to
          sharpen skills I'll be able to use in my job and my relationships once I am released and I will
          always be thankful for the Re-Entry Program and for everyone who has had a part in my
          journey for change.
                                                          Michael George
                                                          Re-Entry & Leadership Graduate /
                                                          Team Leader




               I came to this program looking for rec on a regular basis and movies on the weekend. What
          I found was profoundly different from what I expected. I found a God fearing leader looking to
          change men's lives and I found a community of men with the courage to hold each other
          accountable because they genuinely cared about them. Since recognizing this, I committed
          myself to doing the same. Here I've found a sense of security in who I am in Christ, and how
          He can use my God given abilities to help others. Now my growth and change is seen by all the
          men I come across that know me before here. At first they don't believe it, but over time they see
          it’s real. This program has blessed my entire family because they allow Christ to lead freely.
                                                          Juan Rivera
                                                          Re-Entry & Leadership Graduate




                                                        pg. 14
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 23 of 59 PageID 499


Walton Correctional Institution, Re-Entry


               The truth of the Re-Entry program here at Walton C. I. Lies in the fact that it truly
          changes and saves men's lives. It changed my life and then afforded me the opportunity to serve
          others and help them change their lives in the process. I serve as a Team Leader in the program
          while at the same time I work as an ITA tutor in the Education Department. The two
          departments have a great relationship and we link education and character development
          together in order to produce changed men of character who possess the tools they need to
          succeed in the real world upon release. It has been my experience that for educated men of
          character, the sky is the limit. There are many men who made mistakes in their lives before and
          while being incarcerated who have taken it upon themselves to make the changes necessary to
          become men of character. These men deserve a second chance in life and it is a privilege to be a
          part of the change. We will continue to trust in God and know that the truth will always win
          in life.
                                                         Randy Young
                                                         Team Leader & ITA




              Walton C.I.'s Re-Entry program has changed my whole way of thinking. I used to be
          somewhat fatalistic and often felt helpless to my own emotions and thoughts. My personal
          growth was limited because I was always reaching. Through a combination of curriculum,
          thought provoking writing assignments, public speaking, and peer accountability, I have
          learned to be proactive and take charge of my own happiness and perspectives. I am a much
          more productive, positive, and happier person.
                                                         Matthew Boyett
                                                         Re-Entry & Leadership Graduate /
                                                         HVAC Technician




                                                       pg. 15
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 24 of 59 PageID 500


Walton Correctional Institution, Re-Entry



                  During my tenure as a student in Re-Entry, I have had the benefit of receiving a
          Christian perspective of ideals and although I am not a Christian, I do believe that the values
          attributed to Christ should be the minimum standard we all strive for. By virtue of this
          Christian perspective, and my own secular perception, I have become very aware that the word
          'sin' is progressively being replaced by psychological terms that delineate & minimize our
          faults and failings as humans. We've even heard mention of the DSMV & how they have come
          up with diagnoses for every little character flaw & emotional issue they can think of. The
          problem with this, is that it causes the blame to be shifted to our parents, media, or society for
          making us the way we are. What we have lost as a result of this adaptation, is something that
          the old religious idea of 'sin' gave to us. The fact that we are responsible for our actions, we are
          responsible for our thoughts, we are responsible for our negative contributions to society. Only
          I am responsible for my sins. This means acknowledging ourselves as the source of pain,
          injustice, and callousness toward ourselves & others. Yet, in an attempt to rid ourselves of any
          accountability for our sins, we blame an ailment or some external influence, instead of
          acknowledging responsibility. Until I came to Re-Entry and even through the first several
          months of being in Re-Entry, this was my pattern of thought. Slowly I became aware of the fact
          that I was always looking out and never looking truly inward. I realized that I was blaming my
          circumstances and trying to change them through some sort of external manipulation, not
          knowing how vain it was. Only by committing myself to change and opening my mind was I
          finally able to see the truth:
                  I am not a victim of circumstances but the creator and initiator of the negative behavior
          that caused the circumstances.
                  Re-Entry has been my family. Re-Entry has been my 'Hall of Mirrors.' Every time I try
          to run, there I am. Every time I try to ignore my issues, I am faced with them. I am not judged
          for my sins, but I am made astutely aware of them. And for this I am grateful beyond words.
          My life has become worthwhile where there once was no hope. There is a spark instead of being
          stuck with the life I have created. I have realized that I can change it. I am so very thankful for
          the church that is Re-Entry...because you saved my life.

                                                            Joshua Little

                                                           Team Leader




                                                         pg. 16
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 25 of 59 PageID 501


Walton Correctional Institution, Re-Entry


                         Re-Entry Dorm Rules & Regulations

              The following rules & regulations are imposed upon any inmate who chooses to
         become a member of Re-Entry in addition to the standard institutional rules as provided
         within FAC chapter 33.


    1. Nothing is to be hanging on bunk rails at 5 AM shift change M-F except for a towel, washcloth, and
       laundry bag.

    2. Beds will be made by 5:30 AM (Mon-Fri); 9 AM on weekends and holidays; and anytime you leave
       the dorm. Shoes will be off the floor during morning cleaning times.

    3. When leaving the dorm between 4 AM and 4 PM (except on weekends & holidays) bunks will
       remain straight and organized, nothing will be hanging on bunk rails, nothing under mat, nothing
       affixed to the inside of locker lid, all personal property will be put away, and shoes will be placed
       on the locker.

    4. At recall men will cease all visiting and loitering, use the restroom, get water and immediately
       return to their bunks for count.

    5. During count time: No Communicating (talking, signing, notes, etc) or noisy food prep.
       Immediately cease all activities and face forward when the officer comes out to count.

    6. No Talking in line between the dorm and classroom, chow hall, or rec yard. Stay inside the yellow
       lines when walking anywhere. Remain in the order in which you left the dorm until you reach your
       destination.

    7. No Talking or Sign Language in the chow hall and no passing food from table to table. Do not skip
       tables or skip someone in line. Do not remove food or condiments from the chow hall.

    8. No Talking or Visiting in the dorm after lights out, except in the dayroom –during program breaks
       or sporting events. Please keep your voice at a very low volume during these times.

    9. Shaving and brushing/flossing teeth will be done in the bathroom area only. There will be no 'walls'
       built, or anything that could obstruct the officer's view into the stall. Do not use toilet stalls 7-8 or
       shower side sinks/area during count or after lights out.

    10. We will maintain a Serene and Quiet atmosphere throughout the dorm, especially before 7 AM
        and after 9PM. No congregating noisily around bunks during these times. No Talking across the
        dorm and no cutting between single bunks without permission.

    11. No games in the dayroom past 7 PM (Sun-Thu) or 9 PM(Fri-Sat) and no games during evening
        DVD movie times.
              ◦    Quiet Time is Sun-Thu (from 6-7 PM in the summer months or 7-8 PM in the winter
                   months); this is your prayer, meditation, reading, and studying time.
    12. In the dayroom: no talking during programs (except sports), no standing, laying down, or
        climbing over benches. Please be respectful of all classes being conducted in the day room.


                                                     pg. 17
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 26 of 59 PageID 502


Walton Correctional Institution, Re-Entry

    13. You must get undressed/dressed behind the shower wall. A shirt must be worn at all times during
        admin shift. On nights/weekends you may have your shirt off in YOUR bunk area only (except
        during count).

    14. We will keep a respectable image as a group (pants pulled up, no hands in pants, wearing socks
        and t-shirts, shirts tucked in, good hygiene, sunglasses and hats off indoors, hats worn properly, no
        sculpted beards/non-regulation haircuts, etc).

    15. When Re-Entry is called, you will have three minutes to exit the dorm and line up for class.

    16. Be on time for all call-outs. When your call-out is over, check back in at center gate and return to
        class.

    17. No going to the bathroom during count time until a Team Leader gets permission. If there is a re-
        count or extended count, we will then be allowed to go to the bathroom one or two at a time when
        a Team Leader makes these arrangements with the dorm officer.

    18. No congregating around the officer's station or looking inside the officer's station for any reason at
        any time. When mail is called wait for your name to be called.

    19. Do not ask the officer about canteen, rec, tablets, etc. The only reason to approach the officer station
        is for medication or forms or an emergency. Leave all other communication with the officers to a
        team leader.

    20. We will leave the dorm as a group. If you are not in the dorm when rec or canteen is called and you
        don't make it out of the dorm before the door closes, you can not go. Please be prompt leaving the
        dorm for chow.

    21. No outside visitors are allowed in the dorm for any reason regardless of permission from officer,
        and there will be no leaving the dorm for any reason unless you are reporting for work, class, or a
        call-out. Do not ask an officer to let you violate any rule!

    22. Follow any and all institutional/program rules (No Fighting, No Gambling, No Stealing, etc.)
        Follow any and all directions given to you by an officer or staff member.




                                                     pg. 18
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 27 of 59 PageID 503




                      Exhibit D
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 28 of 59 PageID 504
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 29 of 59 PageID 505
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 30 of 59 PageID 506
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 31 of 59 PageID 507




                      Exhibit E
LAWRENCE SANNA
   Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 32 of 59 PageID 508
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 33 of 59 PageID 509




                      Exhibit F
          Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 34 of 59 PageID 510

                                      Florida Department of Corrections                                                         Ron DeSantis, Governor
                  (/index.html)
                                      (/index.html)                                                                             Mark S. Inch, Secretary

                                      "Inspiring Success by Transforming One Life at a Time"


                    Offender Search (/OffenderSearch/InmateInfoMenu.aspx)                          Visit an Inmate (/ci/visit.html)

 Correctional Institutions (/ci/index.html)             Probation Services (/cc/index.html)                Programs (/development/index.html)

            FDC Jobs (http://www.fldcjobs.com)                Newsroom (/comm/index.html)                   Statistics (/pub/index.html)

                          Institutions Map (map.html)            Institutions List             Visitation Form (visit/108.pdf)



                                           Walton Correctional Institution

                                                                                                Address
                                                                                                691 Institution Road
                                                                                                De Funiak Springs, Florida
                                                                                                32433-1831

                                                                                                Phone             Fax
                                                                                                (850) 951-1300    (850) 951-1750
                                                                                                Chaplain
                                                                                                (850) 951-1440

                                                                                                Warden
                                                                                                Ronnie Quinn
                                                                                                (mailto:Ronnie.Quinn@fdc.myflorida.com)
                                                                                                General Email
                                                                                                Walton Correctional Institute
                                                                                                (mailto:WaltonCI.WardenOffice@fdc.myflorida.com)




                                         Visitation Hours                       Click Here to access the
                                     8:00 a.m. - 2:00 p.m. CST                       Visitation Form
                                            (visit.html)                             (visit/108.pdf)



Directions
From I-10 take Exit 85 (US-331 North) for approximately 2 miles to US-90. Turn right on US-90 to first
red light. Turn left on Hwy-83 North for approximately 4 miles. Turn right on Institution Road. The
Institution is on the left.



  Please Note: GPS systems and mapping sites such as Mapquest, Bing Maps, or Google Maps often
  provide incorrect directions to our prison facilities using the physical address. Please use the above
  directions when traveling to this prison or click the map to the right of this page.
                                                                                                                       Click to see a larger map
                                                                                                                       (http://maps.google.com/maps?
                                                                                                                       hl=en&safe=off&rls=com.microsof
                                                                                                                       SearchBox&rlz=1I7GGLM_en&q=3
                                                                                                                       84.8897222&um=1&ie=UTF-
                                                                                                                       8&sa=N&tab=wl)


                                                                General Information

 Capacity                                                                                                                                          1,201

 Population Gender                                                                                                                                  Male
                                                                                                                                                       /
        Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 35 of 59 PageID 511

 Adult or Youthful                                                                         Adult


Academic Programs
  Adult Basic Education
  General Educational Development (GED)

Vocational Programs
  Heating, Air Conditioning and Ventilation
  Residential Carpentry/Cabinetmaking

Chaplaincy Services
  Alcoholics Anonymous
  Anger Management
  Bi-Lingual Worship Service
  Book Club
  Catholic Study
  Chapel Library Program
  Chapel Music Program
  Discipleship
  Faith & Character Based Program
  Global Leadership Summit
  Hebrew-Israelite Studies
  Holy Day Observation Program
  Jehovah Witness Study
  Jewish Sabbath
  Jumah Service
  Meditation
  Mentoring
  Messianic Studies
  Narcotics Anonymous
  Parenting Class
  Personal Growth Programs
  Religious Education
  Religious Volunteer Program
  Special Events
  Spiritual Advisor Visit Program
  Truth Project Class
  Worship Services

Institutional Betterment Programs
  100-Hour Transition Program
  Active and Passive Sports
  Anger & Stress Management
  Law Library Program
  Library Program
  Wellness Education

Re-Entry Program
  Addiction Recovery
  Advanced Leadership Training Program
  Beginning Spanish
  Budgeting & Finance
  CDL Readiness
  Character Building Courses
  Conflict Resolution
  Critical Thinking Courses
  Employability Skills
                                                                                              /
  EOS Resources
EOS Resources
        CaseClasses
F.I.T. Fitness 8:20-cr-00084-SDM-SPF                Document 52-1 Filed 02/15/21 Page 36 of 59 PageID 512
FASFA Application Assistance
Fundamentals of HVAC
Gavel Club (Toastmasters International)
GED Readiness
Housing and Job Search
Kingdom Power Parenting
Self Mastery Classes




About Us                                                     Quick Links                                 Contact Us
(/about.html)                                                                                            (/org/contact.html)
                                  Contact an Inmate                 Victim Services

As Florida's largest state        (/ci/ContactInmate.html)          (/vict/index.html)                   501 South Calhoun Street
                                  Public Records                    Office of Programs and Re-Entry
agency, and the third                                                                                    Tallahassee, FL 32399-2500
                                  (/comm/PRR.html)                  (/development/index.html)
largest state prison system
                                  Volunteer                         Corrections Foundation
in the country, FDC employs                                                                              Main: (850) 488-5021
                                  (/volunteer/index.html)           (https://www.correctionsfoundation.org/)
24,000 members,                   File a Complaint                  Parole Information                    Phone Directory
incarcerates approximately        (/apps/IGcomplaint.asp)           (https://www.fcor.state.fl.us/index.shtml)
                                                                                                          (/org/contact.html)
90,000 inmates and                Organization                      Inspector General                     Citizen Services
                                  (/org/orgchart.html)              (/ig/index.html)                     (/citizen/index.html)
supervises nearly 155,000
                                  Regulatory Plan                   Prison Rape Elimination Act
offenders in the community.
                                  (/pub/regulatory/2020-            (/prea/index.html)
                                  2021.pdf)




                                                                                                                                      /
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 37 of 59 PageID 513




                      Exhibit G
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 38 of 59 PageID 514
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 39 of 59 PageID 515
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 40 of 59 PageID 516
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 41 of 59 PageID 517
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 42 of 59 PageID 518
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 43 of 59 PageID 519
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 44 of 59 PageID 520
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 45 of 59 PageID 521
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 46 of 59 PageID 522
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 47 of 59 PageID 523
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 48 of 59 PageID 524
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 49 of 59 PageID 525
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 50 of 59 PageID 526
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 51 of 59 PageID 527
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 52 of 59 PageID 528
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 53 of 59 PageID 529




                      Exhibit H
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 54 of 59 PageID 530
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 55 of 59 PageID 531
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 56 of 59 PageID 532




                       Exhibit I
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 57 of 59 PageID 533




  Dear Your Honor,

  I am writing to you on behalf of my son, Adam Hollis. I am writing you this letter to give you
  some kind of insight into what my son is really like. My son is a loving and caring young man
  who, unfortunately, suffers from a terrible illness which has been documented by thousands of
  other cases and people who suffer the same illness. I am not trying to belittle the seriousness of
  his crimes in any way, but rather inform you that Adam has never been able to receive the
  psychiatric care that he needed. Adam himself has never tried to give excuses or alibis for the
  things he did, but instead he has owned up to his mistakes and always plead guilty in order to
  spare the victims and loved ones from having to go through any court proceedings.

  In all the years my son has been in prison, he has been an exemplary inmate. Even though he has
  been taunted, threatened and harassed, he has never been in any altercations; in fact, even some
  of the guards have called him a model inmate. Since he has been in prison, he has been not only
  a model prisoner, but he has been a role model and even a teacher to the other inmates. Adam
  was chosen by the prison to become a teacher to assist the other inmates with coping upon their
  release and even the other inmates have told the prison what a great help Adam was to them.

  Adam has two great sons and even though he doesn't get to see them, he tries to stay in touch
  with them and communicate with them by writing letters and drawing them fabulous
  pictures. Adam is a very talented artist and he was hoping one day to attend art school. I have
  sent a few of the drawings he has made and I hope your Honor gets a chance to view them.

  Your Honor, I know the crimes my son committed are serious but I hope you can see my son’s
  worth and understand what the prosecutors are trying to do is basically give my son a life
  sentence. I don't understand if it is legal or not but what they did was definitely immoral; they
  told my son at his trial that if he plead guilty and received a substantial sentence, they would
  forego any further charges on their part. The prosecutors then waited 7 years and about a month
  before the statute of limitations ran out, they decided they wanted him to do another 30-plus
  years. As I said, it may not be illegal but I believe it is definitely unethical to do that to
  someone.

  I beg Your Honor to please show my son some mercy.

  Thank you.

  Lisa Venz
  (Adam’s mother)
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 58 of 59 PageID 534




                       Exhibit J
Case 8:20-cr-00084-SDM-SPF Document 52-1 Filed 02/15/21 Page 59 of 59 PageID 535




  From: REBECCA FARLEY
  Sent: Monday, February 1, 2021 11:05 AM
  To: Sara Mieczkowski
  Subject: Letter for Adam Hollis

  To whom it may concern:

  I met Adam Hollis when I was 19. I worked with him for around a year, and in that
  time he showed great dedication to his work. He had a very strong work ethic and
  knew how to solve problems on the fly. He was always there if we needed him to
  cover a shift, and even stayed open to close if he had to. He was eventually
  promoted to run the whole store. Around that time, I stopped working with him but
  we remained friends. When he had his first son, it was obvious how fast he fell in
  love with him. He loved his son and made him a priority in his life. He is such a
  loving father, and would do anything for his children.

  When I lost my sister, Adam counselled me in not giving up and helped to
  encourage me with Bible verses and words of encouragement. He never let me give
  up and wallow in my self-pity. He's very good about being there for people. He has
  something inside him that wants to help people succeed, and he hasn't stopped
  since he's been in prison. He was teaching classes to fellow inmates and giving them
  the tools to help take control of their lives and make better choices. Despite being
  moved around and cut off from everyone he knows and loves, he has never given up
  trying to improve himself and the lives of others. He has dedicated his life to
  making a difference to those he comes in contact with and I believe that we are all
  better for knowing him.

  I believe that he can and should have the opportunity to rejoin society and show the
  world and himself that he has a kind heart and an eagerness to help others.

  Thank you so much for your time and consideration.

  Sincerely, Rebecca Farley
